Citation Nr: 1641069	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  10-46 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a right shoulder disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals status post cholecystectomy.

3.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that granted service connection for a right shoulder disability, rated as 10 percent disabling, for residuals status post cholecystectomy, rated as noncompensable, and for a left knee disability, rated as noncompensable. 

In January 2012, the RO increased all three initial ratings as demonstrated on the title page, effective February 24, 2010.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claims for higher disability ratings remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified before the undersigned Veterans Law Judge at a February 2013 Board videoconference hearing.  At the hearing, the Veteran submitted additional evidence with a waiver of RO jurisdiction.

This appeal was previously before the Board, most recently in April 2013 at which time it was remanded for additional development.  As discussed below, the additional development was not substantially complied with and thus the appeal must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998).     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In order to adequately evaluate the Veteran's service-connected left knee and right shoulder disabilities it must be determined if his left knee and right shoulder pain could significantly limit his functional ability during a flare-up.  The Veteran was provided with VA examinations in April 2011 and most recently in July 2013 in response to the April 2013 Board remand.  The Veteran reported flare-ups in both examinations that caused increased pain and limited his range of motion.  Range of motion testing was conducted in both VA examinations but neither VA examiner provided an adequate opinion as to the presence of any additional functional loss in terms of range of motion during a flare-up.  

Most recently, the July 2013 VA examiner noted the Veteran would have further limitation of motion due to increased pain, but failed to complete the section of the examination which requested a specific degree of loss of range of motion or a rationale if it was not feasible to provide a specific degree of motion.   

Thus, a new VA examination which includes a discussion of the Veteran's functional loss during a flare-up is needed.  

Additionally, 38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The Veteran's most recent VA examination in July 2013 included range of motion testing for the left knee and his right shoulder and noted no evidence of pain with weight-bearing.  However, it does not appear that testing was performed for pain for both active and passive motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  Thus the claims must be remanded in order to obtain new VA examinations that include the appropriate testing under 38 C.F.R. § 4.59 for the Veteran's left knee and right shoulder.  

The Veteran received a July 2013 VA examination for his status post cholecystectomy in response to the April 2013 Board remand.  The examiner noted the Veteran had three attacks of gallbladder colic over the past year and had normal bowel sounds.  Diagnostic code 7318 provides a 10 percent rating for mild symptoms of status post cholecystectomy and a 30 percent rating for severe symptoms.  The July 2013 VA examiner did not provide an indication of whether he found the totality of the Veteran's symptoms to be mild or severe.  The VA examiner noted the Veteran had normal bowel sounds at the time of the examination but failed to address the Veteran's contention that he had difficulty controlling his bowels.  See February 2013 Board videoconference hearing testimony.  Additionally, the Board notes the examiner noted the Veteran had three episodes of gallbladder colic a year; however, as the Veteran had a cholecystectomy, he does not have a gallbladder.  Therefore, the examination seems to contain inconsistent results.  Therefore, a new VA examination which adequately addresses the severity of the Veteran's symptoms, including his bowel movements, and frequency of gall bladder colic must be obtained.    

The Board notes the Veteran has endorsed sleep impairment due to his right shoulder pain, left knee pain, and status post cholecystectomy.  See March 2010 notice of disagreement, November 2010 VA Form 9, April 2011 VA examination, and February 2013 Board videoconference hearing testimony.  Sleep impairment is not considered by the rating criteria used to evaluate knee disabilities, shoulder disabilities, or for residuals status post cholecystectomy.  Thus, the AOJ should consider whether an extraschedular evaluation should be considered in order to address any sleep impairment caused by the Veteran's left knee disability, right shoulder disability, and status post cholecystectomy as individual disabilities and the combined effect of all three on the Veteran's ability to sleep. 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the left knee disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.  

The examiner should specifically test the Veteran's left knee range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.   

The examiner should specifically discuss the Veteran's functional loss in terms of range of motion during a flare-up.  If the examiner cannot provide an opinion without resorting to mere speculation, such must be stated along with a supporting rationale explaining why speculation is required.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his right shoulder disability.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the right shoulder disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.  

The examiner should specifically test the Veteran's right shoulder range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.   

The examiner should specifically discuss the Veteran's functional loss in terms of range of motion during a flare-up.  If the examiner cannot provide an opinion without resorting to mere speculation, such must be stated along with a supporting rationale explaining why speculation is required.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his status post cholecystectomy.  The examiner is requested to delineate all symptomology associated with, and the current severity of, his status post cholecystectomy.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.  

The examiner should specifically discuss the Veteran's reported epigastric pain, bowel issues addressed by the Veteran in his February 2013 Board videoconference hearing testimony, the presence of any gall bladder colic, despite the Veteran's lack of gall bladder, and whether the severity of all symptomatology associated with the Veteran's status post cholecystectomy mild or severe, with a rationale for the conclusion.  

4.  The AOJ should consider whether an extraschedular evaluation is warranted in order to address the sleep impairment caused by the Veteran's left knee disability, right shoulder disability, and status post cholecystectomy on a singular and combined basis.  
  
5.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  Allow the appropriate time for response then return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




